*1141OPINION.
Littleton:
Petitioner contends, first, that at the death of Henry Barclay title to the property vested in the brothers and sisters of Sackett M. Barclay, the life tenant, subject to be divested by birth of issue to Sackett M. Barclay; secondly, upon the birth of Harold Barclay in 1872 title to the property vested in him, a portion of his title thereto being divested upon subsequent birth of issue to Sackett M. Barclay; thirdly, that on March 1, 1918, Harold Barclay was the owner of a one-fifth vested interest in the property, that the value of a one-fifth interest in 1872 was $50,000, and that the fair market value of his one-fifth interest on March 1,1913, was in excess of $40,000, his proportion of the sales price of the property in 1920.
The only evidence before the Board as to the value of the property in 1872 and 1913 is certified copies of the records of the City of New York showing the value placed upon the property for the purpose of local taxation. The value thus placed upon the property, unsupported by any other evidence, can not be accepted by the Board for the purpose of determining actual or fair market value of the property. Appeal of William A. Daly, 1 B. T. A. 993; Dorr v. Mass. Title Ins. Co., 238 Mass. 490; 131 N. E. 191.
It is unnecessary to discuss the questions of law raised, since we are without sufficient and proper evidence upon which to predicate a finding of value, either in 1878 or 1913, even if it should be decided that, in computing the gain or loss on the sale in 1920, the value of petitioner’s interest should be deducted from the sales price.

Judgment for the Commissioner.

Phillips concurs in the result only.